Order entered March 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00062-CV

              LEE MERWIN AND BETTY MERWIN, Appellants

                                       V.

           JANICE RUSHING AND LIGE RUSHING, JR., Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-08876

                                    ORDER

        Before the Court is the March 3, 2021 request of Tenesa Shaw, Official

Court Reporter for the 192nd Judicial District Court, for an extension of time to

file the reporter’s record. We GRANT the request and extend the time to April 5,

2021.



                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE